DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850

July 23, 1999
Dear State Medicaid Director:
This is the latest in a series of letters from the Health Care Financing Administration to inform you of its
progress in preparing for the year 2000 (Y2K) and provide information on Y2K issues that may be helpful to
you. Please find enclosed a fact sheet that speaks to the pharmaceutical industry's readiness to ensure the
uninterrupted supplies of pharmaceuticals in the new year.
As you know, many providers and consumers are concerned about their ability to get drugs and other
pharmaceutical supplies in January 2000. To address this concern, the Pharmaceutical Industry Roundtable
recently was convened by the President's Council on Year 2000 Conversion. Roundtable participants included a
wide range of manufacturers, industry groups, retailers, providers, and others involved with the production,
distribution, and sale of pharmaceuticals.
The enclosed fact sheet provides highlights from the Roundtable, as well as a list of participant organizations.
The bottom line is that the pharmaceutical industry is confident that pharmacists, governments, providers, and
consumers should not experience any problems in getting the pharmaceuticals they need. The industry has
adequate stocks on hand, as well as emergency response plans should problems arise. The Roundtable suggests
that consumers request refills when there is a 5-to-7-day supply remaining of medications. Adopting strategies
or other policies that encourage or require longer prescription drug supplies is counter productive and may
actually precipitate drug shortages.
Please feel free to reproduce and distribute this fact sheet to interested parties in your State. If you have
questions, or need additional information, please contact Mary Hogan, our Y2K program coordinator, at 410786-6333.
Sincerely,
/S/
Sally K. Richardson Director
Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State
Operations Lee Partridge American Public Human Services Association Joy Wilson National Conference of State
Legislatures Matt Salo National Governors' Association

PRESIDENT'S COUNCIL ON YEAR 2000 CONVERSION

Pharmaceutical Industry Roundtable

Academy of
Managed Care
Pharmacy

Government agencies and organizations within the pharmaceutical industry supply
system (including manufacturers, group purchasers, distributors, pharmacies, mail
order pharmacies, hospitals, physicians, pharmacists, patient advocates, and insurers)
have been working closely together to prepare for the Year 2000 date change and its
impact on the supply of pharmaceuticals. Substantial progress (Y2K) has been made
and government and industry are confident that the pharmaceutical supply system
should continue to function normally through January 1, 2000.

American Association of Health Plans
American Hospital
Association

Local pharmacists will be within easy access of a substantial supply of
pharmaceuticals. The industry typically operates with an average 90day supply in the
distribution system among manufacturers, distributors, and pharmacies.

American Medical Association
American
Pharmaceutical
Association

It is advisable to get a normal refill of your medication when you have a 5 to 7 day
supply of medication remaining. This is good practice for January 1 1 2000 and for
any other time. The supply system is resilient and can correct any issue that might
arise within 5 to 7 days.

American Red Cross
Department of
Defense

The pharmaceutical industry has emergency response plans in place and extensive
past experience using these plans in handling disruptions caused by severe weather,
transportation, or other unforeseen occurrences.

Department of Health and Human Services
Health Care Financing Administration
Department of
Veterans

If you use prescription medications and have any questions about your Affairs
supply, we recommend that you speak with your local pharmacist or doctor. Health
Industry Distributors Association Health Insurance Association of America National
Association of Chain Drug Stores National Wholesale Druggists' Association
Pharmaceutical Research and Manufacturers of America

PRESIDENT'S COUNCIL ON YEAR
2000 CONVERSION Pharmaceutical Industry Roundtable
The following organizations and individuals participated in the May 17, 1999, Y2K Pharmaceutical Roundtable:

Academy of Managed Care Pharmacy
Glaxo Wellcome
Aetna, Inc. Health Care Financing Administration
American Association of Health Plans
American Health Care Association
American Hospital Association
American Medical Association
American Pharmaceutical Association
American Pharmaceutical Association
Foundation American Red Cross American
Society of Health-System Pharmacists
America's Blood Centers
AmeriNet, Inc.
AmeriSource Corporations
Association for the Advancement of Retired Persons
Booz-Allen & Hamilton, Inc.
National Retail Federation
Cardinal Health, Inc.
National Wholesale Druggists'Association
Center for Y2K and Society
Odin Group
Columbia/HCA Health Care Corporation
PCS Health Systems, Inc.
Copley Pharmaceutical, Inc.
Pharmaceutical Research & Manufacturers of America
Department of Defense
Pharmacia & Upjohn, Inc.
Department of Health and Human Services
Premier, Inc.
Department of Veterans Affairs
Prescription Solutions/A Pacificare Company

Drug Enforcement Agency
President's Council on Year 2000 Conversion
Eckerd Corporation
Rx2OOO Solutions Institute
Eli Lilly and Company
U.S. General Accounting Office
Federal Trade Commission
U.S. Office of Personnel Management
Food and Drug Administration
U.S. Senate Special Committee on the Year
Genentech, Inc.
2000 Technology Problem
Generic Pharmaceutical Industry Association
Walgreens Co.
Bristol-Myers Squibb Company
National Medical Association
Association of Military Surgeons of the U.S.
Bindley Western Drug Company
Health Industry Distributors Association
Health Industry Group Purchasing Association
Health Insurance Association of America
Joint Commission on Accreditation of Healthcare Organizations
Kaiser Permanente
Kapos Associates
Laurene West, Patient Advocate
McKesson-HBOC
National Association of Boards of Pharmacy
National Association of Chain Drug Stores
National Association of Insurance Commissioners
National Association of Pharmaceutical Manufacturers
National Community Pharmacists Association

